PARKER, Judge.
Appellants contend, and the State concedes, that Judge Chaf-fin’s order was entered without following necessary procedural requirements for jurisdiction and due process. Specifically, the in-junctive order was not issued incident to any pending action. No complaint was filed and no summons was issued. Therefore, the court did not have jurisdiction to issue an injunction. Swindell v. Overton, 62 N.C. App. 160, 302 S.E. 2d 841 (1983), rev’d on other *598grounds, 310 N.C. 707, 314 S.E. 2d 512 (1984). Further, the order was issued ex mero motu with no notice or opportunity to be heard given to Appellants. The order is void and is, therefore, vacated.
Chief Judge HEDRICK and Judge BECTON concur.